DETAILED ACTION
1.	This office action is in responsive to the applicant’s arguments filed on 8/6/21.
2.	The present application is being examined under the first inventor to file provisions of the AIA .
3.	Claims 1-20 are currently pending.
4.	Claims 1, 7 and 13 are amended.  Claims 3-5, 15-17 and 19-20 are original.
5.	Claims 2, 6, 8-12, 14 and 18 are previously presented.

Response to Arguments
                                           Response: 35 U.S.C.  § 103
6.    Applicants argue:
	“The Patent Office has maintained the rejections of the claims based on the previously
argued amendments. The Applicant maintains the previous arguments and preserves these
arguments for possible Appeal as set forth below. However, to advance prosecution of this case,
the Applicant has amended the independent claims to include the elements of “sets a counter for
the native conversion block at conversion time for the native conversion block in metadata stored
with the native conversion block,” or analogous elements. The Patent Office has not shown that
any of the cited references set a counter for a native conversion block at the time that it is created
(i.e., translated from the guest instructions) and store this counter in metadata for the native
conversion block. Thus, the claims as Amended have not been shown to be obvious over the
cited references. Accordingly, reconsideration and withdrawal of the obviousness rejection of the
amended independent claims are requested.” (Remarks: page 8)


7.    Examiner Response:
	The examiner respectfully disagrees.  The examiner notes that in paragraph [0079] of the 
Abdallah reference, it mentions how the mapping of guest addresses to native addresses using 
CLB structures is done through storing pointers to native code chunks (e.g. guest to native 
address mappings), where the native address of the code chunk is a function of the pointer and 
segment.  This demonstrates that a counter is set to a native conversion block, since a 
program counter is also known as an instruction pointer, see attachment of definition of program counter.  Also, the examiner considers the storing of the pointers to the native code chunks to be the metadata, since the metadata is related to the converted instruction sequence/trace, see paragraph [0105] of the specification.

8.    Examiner Response:
	The applicant ‘s arguments regarding the prior art of record not teaching a prima facie of obviousness has been considered but is moot because the arguments do not apply to the current rejection.

9.    Examiner Response:
The Applicant’s arguments on pages 9-10 with respect to the limitation of claim 1 that
states “updating the counter in each level of the CLB for the native conversion block upon each execution” have been considered but are moot because the arguments do not apply to the current rejection.

Specification
10.	The disclosure is objected to because of the following informalities: The numbering of the paragraphs within specification stops at paragraph [0034] and is renumbered starting at paragraph [001].  The numbering of the paragraphs should be an ascending numerical order. Appropriate correction is required.

Claim Rejections - 35 USC § 112
11.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. With the recent to claims 1, 7 and 13 that states “updating the counter in each level of the CLB for the native conversion block upon each execution”, the updating of the counter is only associated with the native conversion block.  It’s unclear in the following limitation that states “and optimizing the guest instruction block or native conversion block by a compiler upon the counter reaching a threshold”, how the guest instruction block is being optimized, when the counter is not updated in the CLB for the guest instruction block.  In paragraph [0105] of the specification it states “a CLB counter is a value that is set at the conversion time and is stored alongside metadata related to the converted instruction sequence/trace.  This counter is decremented every time the instruction sequence/trace is executed and serves as a trigger for hotness.  This value is stored at all CLB levels (e.g., CLB, CLBV, CLT).  When it reaches a threshold it triggers a JIT compiler to optimize the instruction sequence/trace.”.  The examiner considers the native conversion block to be optimized, since the counter is updated in the CLB for the native conversion block.  Also, dependent claims 2-6, 8-12 and 14-20 are also rejected under 35 U.S.C. 112(b), since these claims depend upon claims 1, 7 and 13.

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdallah (U.S. PGPub 2013/0024661) (from IDS dated 9/20/16) in view of Vick et al. (U.S. PGub 2010/0153662) in further view of Venkatasubramanian et al. (U.S. PGPub 2015/0178104).
Examiner’s note:  In claim 1, the claim language refers to a counter being set to a native 
conversion block.  The language of the Abdallah reference uses the term pointer when referring to a counter.  A program counter is also known as an instruction pointer, see attachment of definition of program counter.   
	Also, in rejecting the limitation of claim 1 that states “updating the counter in each level of the CLB for the native conversion block upon each execution”, “the phrase “native code” is not used in paragraph [0069] of the Venkatasubramanian et al. reference, however, in paragraph [0007] of the Venkatasubramanian et al. reference it states “Binary translation enables the virtual machine to execute guest binary instructions in a manner that complies with a guest instruction set architecture (ISA), in which the guest binary instructions, when translated properly, execute on a host machine instruction set architecture in a manner consistent with native host binary instructions”, which demonstrates that guest code is translated into native code.

With respect to claim 1, Abdallah discloses “A system for an agnostic runtime architecture” as [Abdallah (Abstract, paragraph [0033])] Examiner’s interpretation: The Examiner considers the system of the Abdallah reference to be a system for an agnostic runtime architecture, since conversion tables are coupled to the guest fetch buffer for translating the guest instruction block into a native conversion block and different guest architectures can be processed and converted while receiving the benefits of the hardware acceleration;
 “a system emulation/virtualization converter;” as [Abdallah (paragraph [0035], paragraph [0039], paragraph [0112])];
Examiner’s interpretation: The Examiner notes that the phrase “application code converter” is not defined within the claims.  The Examiner considers an application code converter to be inherent, since the guest instructions of a guest application being executed and the guest instructions being converted to native instructions;
“accesses a plurality of guest instructions that comprise multiple guest branch instructions” as [Abdallah (paragraph [0007], paragraph [0038])];
“assembles the plurality of guest instructions into a guest instruction block” as [Abdallah (paragraph [0007], paragraph [0041])];
“translates the guest instruction block into a corresponding native conversion block” as [Abdallah (paragraph [0007], paragraph [0039], Figs. 2 and 3)];
“sets a counter for the native conversion block at conversion time for the native conversion block 
in metadata stored with the native conversion block” as [Abdallah (paragraph [0079])] 
Examiner’s interpretation:  The mapping of guest addresses to native addresses using 
CLB structures is done through storing pointers to native code chunks (e.g. guest to native 
address mappings), where the native address of the code chunk is a function of the pointer and 
segment.  This demonstrates that a counter is set to a native conversion block, since a 
program counter is also known as an instruction pointer, see attachment of definition of program counter.  Also, the examiner considers the storing of the pointers to the native code chunks to be the metadata, since the metadata is related to the converted instruction sequence/trace, see paragraph [0105] of the specification;
“stores the native conversion block into a native cache” as [Abdallah (paragraph [0008])];

“where the CLB is indexed with a portion of an address of the guest instruction block and an entry of the CLB indexed by the address of the guest instruction block includes a pointer to corresponding native conversion block” as [Abdallah (paragraph [0076])];
“forwards the converted native instruction for execution in response to the hit.” as [Abdallah (paragraph [0008])];
While Abdallah teaches having a system converter and a system emulator, Abdallah does not explicitly disclose “a converter wherein a system emulation/virtualization converter and an application code converter implement a system emulation process, and wherein the converter implements a system and application conversion process for executing code from a guest image”
Vick et al. discloses “a converter wherein a system emulation/virtualization converter and an application code converter implement a system emulation process” as [Vick et al. (paragraph [0009], paragraph [0054] – [0055], paragraph [0058])];
“and wherein the converter implements a system and application conversion process for executing code from a guest image” as [Vick et al. (paragraph [0106], Fig. 12)];
Abdallah and Vick et al. are analogous art because they are from the same field endeavor of analyzing the translation of guest instructions to native instructions.
Before the effective filing date of the invention, it would have been obvious to a person
of ordinary skill in the art to modify the teachings of Abdallah of translating instructions comprising an instruction sequence by incorporating a converter wherein a system emulation/virtualization converter and an application code converter implement a system 
The motivation for doing so would have been because Vick et al. teaches that by the system detecting an exception signaled by the native instruction and reverting the virtual machine to the previous safe point, the ability to ensure that the virtual machine will emulate the exception behavior of the virtual machine’s instruction set architecture can be accomplished (Vick et al. (paragraph [0006], paragraph [0008]).
While the combination of Abdallah and Vick et al. teaches having an index of a CLB, Abdallah and Vick et al. do not explicitly disclose “updating a counter in each level of the CLB for the native conversion block upon each execution; and optimizing the guest instruction block or native conversion block by a compiler upon the counter reaching a threshold”
Venkatasubramanian et al. discloses “updating the counter in each level of the CLB for the native conversion block upon each execution” as [Venkatasubramanian et al. (paragraph [0069])] Examiner’s interpretation: The phrase “native code” is not used in paragraph [0069] of the Venkatasubramanian et al. reference, however, in paragraph [0007] of the Venkatasubramanian et al. reference it states “Binary translation enables the virtual machine to execute guest binary instructions in a manner that complies with a guest instruction set architecture (ISA), in which the guest binary instructions, when translated properly, execute on a host machine instruction set architecture in a manner consistent with native host binary instructions”, which demonstrates that guest code is translated into native code.  The examiner considers the first performance counter to be the counter that is updated, since the first performance counter is associated with the translation and a chain optimizer updates the 
“and optimizing the guest instruction block or native conversion block by a compiler upon the counter reaching a threshold” as [Venkatasubramanian et al. (paragraph [0069])] Examiner’s interpretation: As stated above in section 11 of the current office action, it’s unclear how the guest instruction block is being optimized, when the counter is not updated in the CLB for the guest instruction block.  The examiner considers the optimizing to be of the native conversion block;
Abdallah, Vick et al. and Venkatasubramanian et al. are analogous art because they are from the same field endeavor analyzing the translation of guest instructions to native instructions.
Before the effective filing date of the invention, it would have been obvious to a person
of ordinary skill in the art to modify the teachings of Abdallah and Vick et al. of having a converter that implements a system and application conversion process for executing code from a guest image by incorporating updating a counter in each level of the CLB for the native conversion block upon each execution; and optimizing the guest instruction block or native conversion block by a compiler upon the counter reaching a threshold as taught by Venkatasubramanian et al. for the purpose of validating translated guest code in a dynamic binary translator.
	The motivation for doing so would have been because Venkatasubramanian et al. teaches that by validating translated guest code in a dynamic binary translator, the ability to execute code of an instruction set architecture that is foreign to the host system can be accomplished (Venkatasubramanian et al. (paragraph [0002], paragraph [0007]).
With respect to claim 2, the combination of Abdallah, Vick et al. and Venkatasubramanian et al. discloses the system of claim 1 above, and Abdallah further discloses “wherein the compiler is a just in time (JIT) compiler” as [Abdallah (paragraph [0112], paragraph [0125])] Examiner’s interpretation: Executing JIT code demonstrates that there is a JIT compiler;

With respect to claim 3, the combination of Abdallah, Vick et al. and Venkatasubramanian et al. discloses the system of claim 1 above, and Abdallah further discloses “wherein the conversion look aside buffer comprises a cache that uses a replacement policy to maintain most frequently encountered mappings of guest instruction blocks to corresponding native conversion blocks stored therein.” as [Abdallah (paragraph [0053], paragraph [0056])];

With respect to claim 4, the combination of Abdallah, Vick et al. and Venkatasubramanian et al. discloses the system of claim 1 above, and Abdallah further discloses “wherein a conversion buffer is maintained within a system memory and cache coherency is maintained between the conversion look aside buffer and the conversion buffer.” as [Abdallah (paragraph [0058])];

With respect to claim 5, the combination of Abdallah, Vick et al. and Venkatasubramanian et al. discloses the system of claim 4 above, and Abdallah further discloses “wherein the conversion buffer is larger than the conversion look aside buffer, and a write back policy is used to maintain coherency between the conversion buffer and the conversion look aside buffer.” as [Abdallah (paragraph [0058])];
With respect to claim 6, the combination of Abdallah, Vick et al. and Venkatasubramanian et al. discloses the system of claim 1 above, and Abdallah further discloses “wherein a first level of the CLB is implemented as a high-speed low latency cache memory coupled to a pipeline of the processor.” as [Abdallah (paragraph [0056], paragraph [0067])];
“wherein a second level of the CLB is a victim cache” as [Abdallah (paragraph [0079] –[0081], Fig. 8)] Examiner’s interpretation: The Examiner considers the L1/L2 structure to be the victim cache, since a victim cache is an image of the CLB, where when entries are evicted from the CLB, they get cached in a regular L1/L2 cache structure, see paragraph [0139] of the specification; 
“and wherein a third level of the CLB is in main memory” as [Abdallah (paragraph [0058], paragraph [0062], Figs. 5 and 6)] Examiner’s interpretation: The conversion look aside buffer resides in the system memory;
“wherein the entry of the CLB includes a guest address tag and at least one way” as [Abdallah (paragraph [0076])];
“and wherein the address of the corresponding native conversion block is any one of a function of the pointer and a segment number or a function of the segment number, index, code block size, and way number.” as [Abdallah (paragraph [0076] – [0077])] Examiner’s interpretation: The examiner considers the term “chunk” to be the code block size, since chunk refers to the corresponding memory size of the converted native instruction block;

With respect to claims 7-12, the claims recite the same substantive limitations as claims 1-6 above and are rejected using the same teachings.

With respect to claim 13, Abdallah discloses “A microprocessor that implements a method of translating instructions” as [Abdallah (paragraph [0071], paragraph [0129], Fig. 12)];
The other limitations of the claim recite the same substantive limitations as claim 1 above and are rejected using the same teachings.

With respect to claims 14-18, the claims recite the same substantive limitations as claims 2-6 above and are rejected using the same teachings.

With respect to claim 19, the combination of Abdallah, Vick et al. and Venkatasubramanian et al. discloses the microprocessor of claim 13 above, and Abdallah further discloses “wherein the plurality of guest instructions comprise Java, JavaScript, x86, MIPS, or SPARC.” as [Abdallah (paragraph [0035], paragraph [0040], paragraph [0060])];

With respect to claim 20, the combination of Abdallah, Vick et al. and Venkatasubramanian et al. discloses the microprocessor of claim 19 above, and Abdallah further discloses “wherein the microprocessor virtual instruction set processor that can function with one of the guest instructions comprising Java, JavaScript, x86, MIPS, or SPARC and subsequently function with a different one of the guest instructions comprising Java, JavaScript, x86, MIPS, or SPARC.” as [Abdallah (paragraph [0060])];

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The relevance of Loh et al. (U.S. PGPub 2014/0155941) is a cache with a plurality of .  
The relevance of Earl (U.S. Patent 6,049,866) is a method and system for fast user mode cache synchronization.
The relevance of Bala (U.S. Patent 6,351,844) is selecting active code segments in an executing program having low overhead.
The relevance of Shiba et al. (U.S. PGPub 2014/0298305) is an execution-target program is executed, via a program-execution control program, by converting a byte code in the execution-target program into a native code based on a predetermined condition.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594. The examiner can normally be reached 9AM -6:30PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571)270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD E COTHRAN/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147